DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
In response to the amendments filed on 7/7/2022, claims 1 & 4-9 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 1 & 6.  The prior art fails to disclose or teach “a table game, comprising: a game surface having a plurality of holes therein and a “No Play Zone”; a plurality of balls for contacting said game surface and being of a diameter, allowing each ball of said plurality of balls to be passed or thrown into each hole of said plurality of holes; means for throwing said plurality of balls onto said game surface or into one or more of said plurality of holes; and, means for scoring depending upon location of each said ball of said plurality of balls that is thrown onto said game surface, wherein if a player throws a ball into the “No Play Zone” of said game surface, then the player forfeits a turn and an opponent of the player thereby receives an extra turn of play”; as required by the independent claims.
The closest prior art appears to be Helm et al. (US Patent 4,948,133; referred to hereinafter as Helm), in view of Cartwright (US Patent Pub. 20190168106; referred to hereinafter as Cartwright).  Helm disclose a gaming machine with player, wherein the game is arranged as a form of bagatelle and the player rolls a ball across the game table with the object of having the ball drop into holes provided in the table. Depending upon which hole the ball drops into, so the player achieves a point rating. For each point achieved by a player, a corresponding play component moves along a track by one step, and quite simply the object of the game is to have the players compete against other and the winner being established when his movable component has moved from a common starting line and is first to a common finishing line a number of steps, for example 25 to 50, away from the starting line.  However, Helm does not disclose or teach all the recited claim limitation of the independent claims.  Cartwright teach a billiards game, which includes a billiards table having a playing surface; the billiard aiming system described above with respect to the exemplary embodiment of the billiard aiming system and any aspects thereof and a mobile device having a graphical user interface. The mobile device may be configured to receive geometric data and identification data from the billiard aiming system and display instructions regarding a suggested shot trajectory on the graphical user interface based on the geometric data and the identification data.  However, Cartwright also fails to disclose or teach all the recited claim limitation of the independent claims.  
Thus, as neither Helm nor Cartwright disclose or teach all the recited claim limitations, as required by the independent claims.  Claims 1 & 4-9 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649